ALLOWABILITY NOTICE


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Spivak on 12 February 2021.
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method for accessing cloud-based services over a distributed network by a remote device, comprising: 
establishing communication between one or more remote devices and a virtual machine on a computing node of the cloud-based services via the distributed network, the cloud-based services comprising multiple operating systems and one or more applications, and the one or more remote devices being associated with a user; 
accessing the virtual machine on the computing node in response to receiving an instruction from a first remote device of the one or more remote devices, the virtual machine being associated with each remote device of the one or more remote devices; 
identifying a first operating system of the multiple operating systems in which to execute the one or more applications in a runtime environment when directed by the instruction, the identifying based on a first remote device operating system associated with the first remote device; 
transmitting results, based on execution of the one or more applications by the virtual machine in the runtime environment of the identified operating system, to the each remote device of the one or more remote devices via the distributed network; 

creating a virtual phone on the virtual machine by replicating one device of the one or more remote devices, the virtual phone receiving an incoming telephone call on the virtual machine, the virtual phone being accessible by at least one of the other one or more remote devices; and
answering the incoming telephone call at a second remote device of the one or more remote devices when the user or the one or more devices is logged into the replicated version residing on the virtual machine.  
2. (Previously Presented) The method of claim 1, further comprising displaying a mirror image of the transmitted results executed by at least one virtual instance on the one or more remote devices.  
3. (Currently Amended) The method of claim 1, further comprising replicating the one or more remote devices on the virtual machine to generate a replicated version, the replicating providing a cloned data of 
4. (Previously Presented) The method of claim 1, wherein the virtual phone is created from a pool of applications and data libraries stored in a database and accessible over the distributed network.  
5. (Previously Presented) The method of claim 4, wherein the database stores a replication for the each remote device of the one or more remote devices for execution on the virtual machine.  
6. (Previously Presented) The method of claim 1, wherein the one or more remote devices have a web browser to access the cloud-based services.  
, or personal digital assistant.  
8. (Previously Presented) The method of claim 1, further comprising transferring the synchronized data to the each remote device of the one or more remote devices in response to one or more applications in the virtual machine having a state more recent than a state of a corresponding one or more applications residing at the one or more remote devices.  
9. (Previously Presented) The method of claim 8, wherein the transfer of the synchronized data is restricted or allowed based on accessibility permissions of the one or more remote devices.  
10. (Canceled) 
11. (Currently Amended) A non-transitory computer-readable medium storing computer instructions for accessing cloud-based services over a distributed network by a remote device, that when executed by one or more processors, perform the steps of: 
establishing communication between one or more remote devices and a virtual machine on a computing node of the cloud-based services via the distributed network, the cloud-based services comprising multiple operating systems and one or more applications, and the one or more remote devices being associated with a user; 
accessing the virtual machine on the computing node in response to receiving an instruction from a first remote device of the one or more remote devices, the virtual machine being associated with each remote device of the one or more remote devices;
identifying a first operating system of the multiple operating systems in which to execute the one or more applications in a runtime environment when directed by the instruction, the identifying based on a first remote device operating system associated with the first remote device; 

updating the one or more remote devices with the results transmitted by the virtual machine, the updating performed to synchronize data across the one or more remote devices such that the user can access the synchronized data at the each remote device of the one or more remote devices; and 
creating a virtual phone on the virtual machine by replicating one device of the one or more remote devices, the virtual phone receiving an incoming telephone call on the virtual machine, the virtual phone being accessible by at least one of the other one or more remote devices; and
answering the incoming telephone call at a second remote device of the one or more remote devices when the user or the one or more remote devices is logged into the replicated version residing on the virtual machine.  
12. (Previously Presented) The non-transitory computer-readable medium of claim 11, wherein the one or more processors further perform the steps of displaying a mirror image of the transmitted results executed by at least one virtual instance on one or more remote devices.  
13. (Currently Amended) The non-transitory computer-readable medium of claim 11, -5- Attorney Docket No. FTRW-01 122US085188048US01 z://ftrw/1122/1122-response-005wherein the one or more processors further perform the steps of: replicating one or more remote devices on the virtual machine to generate a replicated version, the replicating providing a cloned data of 
14. (Previously Presented) The non-transitory computer-readable medium of claim 11, wherein the virtual phone is created from a pool of applications and data libraries stored in a database and accessible over the distributed network.  

16. (Canceled)  
17. (Currently Amended) A network device for accessing cloud-based phone services over a distributed network by a remote device, comprising: 
a non-transitory memory storage comprising instructions; and 
one or more processors in communication with the memory, wherein the one or more processors execute the instructions to: 
establish communication between one or more remote devices and a virtual machine on a computing node of the cloud-based services via the distributed network, the cloud-based services comprising multiple operating systems and one or more applications, and the one or more remote devices being associated with a user; 
access the virtual machine on the computing node in response to receiving an instruction from a first remote device of the one or more remote devices, the virtual machine being associated with each remote device of the one or more remote devices; 
identify a first operating system of the multiple operating systems in which to execute the one or more applications in a runtime environment when directed by the instruction, the identifying based on a first remote device operating system associated with the first remote device; 
transmit results, based on execution of the one or more applications by the virtual machine, the updating performed in the runtime environment of the identified operating system, to the each remote device of the one or more remote devices via the distributed network; 
update the one or more remote devices with the results transmitted by the virtual machine to synchronize data across the one or more remote devices such that the user can access the synchronized data at the each remote device of the one or more remote devices; and 
; and 
answering the incoming telephone call at a second remote device of the one or more remote devices when the user or the one or more remote devices is logged into the replicated version residing on the virtual machine.  
18. (Previously Presented) The network device of claim 17, wherein the one or more processors further execute the instructions to display a mirror image of the transmitted results executed by at least one virtual instance on the one or more remote devices.  
19. (Currently Amended) The network device of claim 17, wherein the one or more processors further execute the instructions to: replicate the one or more remote devices on the virtual machine to generate the replicated version, the replicating providing a cloned data of 
20. (Previously Presented) The network device of claim 17, wherein the virtual phone is created from a pool of applications and data libraries stored in a database and accessible over the distributed network.  
21. (Currently Amended) The method of claim 1, further comprising updating the first remote device of the one or more remote devices with data from the second remote device of the one or more devices.  
22. (Currently Amended) The non-transitory computer-readable medium of claim 11, further comprising updating the first remote device of the one or more remote devices with data from the second remote device of the one or more devices.  
the first remote device of the one or more remote devices with data from the second remote device of the one or more devices.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose (with respect to independent claim 1 by example only, as the other independent claims have similar limitations) the following limitations, in combination with the other limitations of the independent claims:  
creating a virtual phone on the virtual machine by replicating one device of the one or more remote devices, the virtual phone receiving an incoming telephone call on the virtual machine, the virtual phone being accessible by at least one of the other one or more remote devices; and
answering the incoming telephone call at a second remote device of the one or more remote devices when the user or the one or more devices is logged into the replicated version residing on the virtual machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA NAVAR/Primary Examiner, Art Unit 2643